PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/073,427
Filing Date: 27 Jul 2018
Appellant(s): PONCE, Richard



__________________
Allie J. Krueger
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed November 30, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated June 19, 2020 from which the appeal is taken have been modified.  A list of rejections withdrawn by the examiner is included under the subheading “WITHDRAWN REJECTIONS.”  

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-25 stand rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Paulsen et al (US 2004/0156969).
As to claims 1 and 13, Paulsen et al teach a protein-enhanced liquid composition comprising a protein fraction comprising one or more forms of whey protein selected from the group consisting of whey, whey protein concentrate, whey protein isolate, and hydrolyzed forms thereof and combinations thereof, wherein at least one of the forms of whey protein is a hydrolyzed form and wherein the pH of the liquid composition is at least about 5 (see entire document, especially claim 15).  Paulsen et al teach that the pH of the liquid composition is between about 6.5 to about 7.5 (see claim 17).  Paulsen et al teach that the viscosity of the liquid composition is in the range of about 16 to 23 cps (see [0061]), that the liquid composition remains shelf stable for a predetermined length of time (see [0028]) and that the whey protein compositions are incorporated into liquid compositions in amounts to provide liquid compositions having about 5 weight percent, more preferably about 10 weight percent, or more whey protein based on the weight of the compositions (see [0028]).  Paulsen et al teach additives such as stabilizers including carrageenan (Examples, Tables 3, 4, paragraph [0055]).  Paulsen et al teach with and without carbohydrate sweeteners (see Example 5, Tables 6 and 7). 
As to claims 2, 14, 24, and 25, Paulsen et al teach with and without carbohydrate sweeteners (see Example 5, Tables 6 and 7). 

As to claims 6, 7, 17, and 18, Paulsen et al teach the degree of hydrolysis is about 8-12% (see paragraph [0045]).
As to claims 8, 9, 19, and 20, Paulsen et al teach additives such as stabilizers including carrageenan and cellulose. Paulsen et al teach 0.14 percent carrageenan and 0.4 percent cellulose gum (Examples, Tables 3, 4, 6, 7, paragraphs [0055]-[0061]).  
As to claims 10 and 21, Paulsen et al teach canola oil (see Tables 6 and 7).
As to claims 11 and 22, Paulsen et al teach sucralose (see Tables 6 and 7).
As to claims 12 and 23, Paulsen et al teach the combination of protein and carbohydrate (see Examples).  It is noted that the amount of carbohydrate employed is dictated by personal preference. 
The limitations as to ratios would be inherent and/or obvious to that of Paulsen et al as the same components and process steps are used.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mateus et al (WO 2010/043415) has been withdrawn.  

(2) Response to Argument
Appellant argues that Paulsen et al do not teach the claimed viscosity.  Appellant argues that the viscosities taught by Paulsen et al are for unhdrolyzed whey protein solutions and whey protein hydrolyzate solutions individually, not for a solution containing both hydrolyzed whey protein and an intact whey protein.
Paulsen et al teach that the viscosity of the liquid composition is in the range of about 16 to 23 cps (see [0061], Table 8a) and that the liquid composition remains shelf stable for a predetermined length of time (see [0028]).  The disclosed viscosity is for an acceptable liquid whey product.  Paulsen et al teach the combination of hydrolyzed and unhydrolyzed whey proteins (Example 8).  Paulsen et al has established an acceptable viscosity for liquid whey compositions.
It is not seen how the claimed viscosity differs from that of Paulsen et al.  Appellant does not claim temperature and compares to Paulsen et al which are temperature dependent.  Paulsen et al teach a range.  Appellant has not established that the claimed viscosity differs from that of the prior art.
Appellant argues that Paulsen et al does not teach the claimed carbohydrate amounts.
Paulsen et al teach the combination of protein and carbohydrate (see Examples).  Paulsen et al teach the use of carbohydrates including fructose and sucrose (Table 4, Table 6).  Paulsen et al also teach the use of artificial sweeteners such as sucralose (Table 6), wherein the presence of artificial sweeteners reduces/eliminates the need for carbohydrate sweeteners.  It is noted that the amount of carbohydrate employed is dictated by personal preference. It is further noted that protein based beverages having low carbohydrate are popular and readily available to the general consumer.

For the above reasons, it is believed that the rejections should be sustained.




/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:

/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                                        
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.